                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

DAVID HENRY,

                     Plaintiff,

v.                                                        No. 18-13471

MICHIGAN DEPARTMENT OF
CORRECTIONS, et al.,

                  Defendants.
___________________________________/

                ORDER DENYING MOTION FOR RECONSIDERATION

       Plaintiff has filed a motion for reconsideration concerning the court’s dismissal of

his pro se civil rights complaint. For the following reasons, Plaintiff’s motion must be

denied.

       First, a motion for reconsideration must be filed within 14 days after entry of the

judgment or order. E.D. Mich. LR 7.1(h)(1). The court dismissed the complaint on

February 14, 2019. Plaintiff dated his motion for reconsideration on March 3, 2019–

several days after the established time limit. His request is therefore untimely and must

be denied.

       Second, a motion for reconsideration which presents issues already ruled upon

by the district court, either expressly or by reasonable implication, will not be granted.

See Hence v. Smith, 49 F. Supp. 2d 547, 550 (E.D. Mich. 1999); Czajkowski v. Tindall &

Assoc., P.C., 967 F. Supp. 951, 952 (E.D. Mich. 1997). The court properly dismissed

the complaint for the reasons stated in its dismissal order. Plaintiff fails to meet his

burden of showing a palpable defect by which the court has been misled or his burden
of showing that a different disposition must result from a correction thereof, as required

by Local Rule 7.1(h)(3). See E.D. Mich. LR 7.1(h)(3).

            Third, to the extent that Plaintiff seeks clarification as to whether the dismissal of

the civil rights complaint is with or without prejudice, the court confirms that the

dismissal is with prejudice. A dismissal for failure to state a claim is a judgment on the

merits and is done with prejudice. See Pratt v. Ventas, Inc., 365 F.3d 514, 522 (6th Cir.

2004) (discussing dismissal under Fed. R. Civ. P. 12(b)(6)); see also Fed. R. Civ. P.

41(b) (effect of involuntary dismissal). This case remains closed. No further pleadings

should be filed in this case. Accordingly,

            IT IS ORDERED that Plaintiff’s motion for reconsideration (ECF No. 8) is

DENIED.

                                                                           s/Robert H. Cleland
                                                                           ROBERT H. CLELAND
                                                                           UNITED STATES DISTRICT JUDGE
Dated: March 20, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 20, 2019, by electronic and/or ordinary mail.

                                                                           s/Lisa Wagner
                                                                           Case Manager and Deputy Clerk
                                                                           (810) 292-6522

S:\Cleland\Cleland\HEK\Staff Attorney\18-13471.HENRY. deny.reconsideration.HEK.docx
